Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10/03/2019 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a pair of mating sealing jaws for forming a seal between opposing heat-sealable surfaces, the prior art does not teach or make obvious the concept of a first jaw having a sealing surface that includes at least two peaks separated by a valley, wherein each peak includes a first face and a second face and wherein a phantom line bisecting  each valley defines a first angle between the phantom line and the first face and defines a second angle between the phantom line and the second face such that the first angle differs from the second angle in the manner claimed by the applicant.
Regarding claim 8, in a pair of mating sealing jaws for forming a seal between opposing heat-sealable surfaces, the prior art does not teach or make obvious the concept of a phantom line bisecting each valley defines a first angle between the phantom line and a first face of a peak and defines a second angle between the phantom line and a second face of an adjacent peak such that the first angle differs from the second angle in the manner claimed by the applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745